ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Josh Blanton and Gero G. McClellan (Reg. No. 44,227) on 01 August 2022.

The application has been amended as follows: 
In the claims:
In claim 1, as new lines between line 9 and line 10, the following text has been added:
	--determine a measured efficiency of the cooling system based on the heat flow;
determine a residual value of the cooling system based on the measured efficiency;--.
In claim 1, lines 10-11, “based on the determined heat flow of the cooling system and” has been changed to --from--.
In claim 1, line 12, “a” has been changed to --the--.
In claim 1, last line, --liquid-- has been added before “water”.

In claim 2, line 3, “heat flow” has been changed to --efficiency--.
In claim 2, line 5, “heat flow” has been changed to --efficiency--.
In claim 2, last two lines, “determined heat flow” has been changed to --measured    efficiency--.

In claim 6, line 2, --a nacelle of-- has been added after “of”.
In claim 6, line 2, “nacelle” has been deleted.

In claim 8, line 2, “the” (first instance) has been changed to --a--.

Claim 10 has been cancelled.

In claim 13, as new lines between line 6 and line 7, the following text has been added:
	--determining a measured efficiency of the cooling system based on the heat flow;
determining a residual value of the cooling system based on the measured efficiency;--.
In claim 13, lines 7-8, “based on the determined heat flow through the cooling system and” has been changed to --from--.
In claim 13, line 9, “a” has been changed to --the--.
In claim 13, line 10, --liquid-- has been added before “water”.

In claim 14, line 4, --the measured efficiency, wherein the measured efficiency is based on-- has been added after “and”.

In claim 16, as new lines between line 17 and line 18, the following text has been added:
	--determine a measured efficiency of the cooling system based on the heat flow;
determine a residual value of the cooling system based on the measured efficiency;--.
In claim 16, lines 18-19, “based on the determined heat flow through the cooling system and” has been changed to --from--.
In claim 16, line 20, “a” has been changed to --the--.
In claim 16, last line, a semi-colon has been added after “content”.
In claim 16, as new lines before the ending period, --activate the de-icing system based on the calculated liquid water content and a threshold value-- has been added.

In claim 17, line 5, --the measured efficiency, wherein the measured efficiency is based on-- has been added after “and”.

The above changes to the claims have been made for reasons described in the accompanying interview summary.
Reasons for Allowance
Claims 1-9, 11, and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art neither anticipates nor renders obvious the combination of limitations that includes “determine a measured efficiency of the cooling system based on the heat flow; determine a residual value of the cooling system based on the measured efficiency; calculate a liquid water content of the ambient environment from a predefined relationship between the residual value of the cooling system and the liquid water content; and activate a de-icing system for the wind turbine based on the calculated liquid water content and a threshold value” (claim 1; similarly in claims 13 and 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745